McCarthy, J.
This is an appeal from an order striking out the first defense in the defendant’s answer as sham. The second defense had already been demurred to and the demurrer was sustained, thus leaving the first defense the only one in the action. From an inspection of this defense and the affidavits used on the motion by the plaintiff and unanswered by the defendant it is clear that this defense is sham and merely put in' for the purpose of delay and not in good faith.
The order appealed from should be affirmed with costs.
Ehrlich, Ch. J., and Van Wyck, J., concur.
Judgment affirmed.